This is a companion case to number 6668, Ex Parte H.T. Scott. When the matters were before us on the former occasion it appeared as a joint proceeding against the two relators, H.T. Scott and Sewell Fields, under file number of 6644. The parties have been indicted separately and hence the present proceedings appear under separate numbers. What we have said in Ex Parte H.T. Scott, 90 Tex.Crim. Rep.; No. 6668 is applicable to the instant case.
The judgment of the trial judge in the instant case must be reversed, and relator, Sewell Fields, ordered admitted to bail in the sum of $7,500.
Bail granted. *Page 396